       Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

  SHEALONDRA BIBLE,                                §     CIVIL ACTION NO.: 4:21-cv-00804
                                                   §
                   Plaintiff,                      §
                                                   §
  v.                                               §
                                                   §     JURY DEMANDED
  DIRECT ENERGY, NRG LLC                           §
                                                   §
                   Defendant.                      §

_____________________________________________________________________________

          PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

        NOW COMES Plaintiff Shealondra Bible (hereinafter referred to as “Plaintiff”) in the

above-referenced matter, complaining of and about Defendant Direct Energy (hereinafter referred

to as “Direct Energy” or “Defendant”), and files this Original Complaint, showing the following

to the Court:

                                         I.      PARTIES

        1.      Plaintiff Shealondra Bible is an individual residing in Fort Bend County, Texas.

Plaintiff was employed by Defendant, who conducts business in Harris County, Texas. Plaintiff

is a citizen of the State of Texas and of the United States.

        2.      Defendant Direct Energy is a for-profit corporation incorporated in the State of

Texas and headquartered in the State of Texas. Direct Energy regularly conducts business in Harris

County, Texas. Direct Energy may be served by serving its registered agent, Corporate Creations

Network, Inc., 5444 Westheimer #1000, Houston, TX 77056 via certified mail and any other

electronic means available.



PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                          PAGE 1 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 2 of 12




       3.      NRG, LLC is a domestic limited liability company incorporated in the State of

Texas and headquartered in the State of Texas. NRG, LLC regularly conducts business in Harris

County, Texas. NRG, LLC may be served by serving its registered agent, CURDEV S PS

PUREWAL, 10602 Staghill, Houston, TX 77064 via certified mail and any other electronic means

available.

                                    II.     JURISDICTION

       4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

action arise under the following federal statutes: (a) Title VII of the Civil Rights Act of 1964 (as

amended) (which is codified in 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a)) (hereinafter referred to

as “Title VII”); (b) the Age Discrimination in Employment Act of 1967, 29 U.S.C § 621 et seq.

(as amended by the Civil Rights Act of 1991) (which is codified in 29 U.S.C. § 621 et seq.)

(hereinafter referred to as the “ADEA”); and (c) 42 U.S.C. § 1981 (hereinafter referred to as “§

1981”).

       5.      Additionally, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. §

1367, over Plaintiff’s similar state claims that arise under the Texas Commission on Human Rights

Act (which is codified in Chapter 21 of the Texas Labor Code, including Texas Labor Code §

21.001 et seq.) (hereinafter referred to as the “TCHRA”) because such claims are so related to the

claims within the Court’s original jurisdiction that they form part of the same case or controversy

under Article 3 of the United States Constitution.

       6.      Venue is proper in the Southern District of Texas, Houston Division, pursuant to

28 U.S.C. § 1391(a), because this is the judicial district where a substantial part of the events or

omissions giving rise to the claim occurred.




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                           PAGE 2 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 3 of 12




                            III.      NATURE OF THE ACTION

        7.      This is an action brought pursuant to Title VII and the TCHRA on the grounds that

Plaintiff was discriminated and retaliated against because of Plaintiff’s race (i.e., African-

American). The action is to correct and recover for Defendant’s unlawful employment practices

on the basis of Plaintiff’s race, including the discrimination and retaliation based on Plaintiff’s

protected activities that involved her race and complaints about the racial discrimination and

retaliation.

        8.      Further, this is an action under the ADEA and the TCHRA to correct and recover

for unlawful employment practices on the basis of Plaintiff’s age (i.e., fifty (50) years old), which

includes Plaintiff being discriminated and retaliated against because of her age. See 29 U.S.C §

621 et seq. and Texas Labor Code § 21.001 et seq..

        9.      Additionally, Plaintiff files this action pursuant to 42 U.S.C. § 1981 to correct and

recover for Defendants’ unlawful employment practices on the basis of Plaintiff’s race.

                IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        10.     On January 29, 2020, Plaintiff filed a Charge of Discrimination (Charge No. 460-

2020-02275) with the U.S. Equal Employment Opportunity Commission (hereinafter referred to

as the “EEOC”) against Defendant for race discrimination, age discrimination, and retaliation.

(See Exhibit 1, which is attached hereto and incorporated by reference).

        11.     Subsequently, the EEOC issued Plaintiff a Notice of Right Sue, dated December

11, 2020. (See Exhibit 2, which is attached hereto and incorporated by reference). Plaintiff files

this lawsuit within ninety (90) days of receiving the Right to Sue notice. Therefore, this lawsuit is

timely filed.




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                            PAGE 3 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 4 of 12




                                         V.       FACTS

       12.     Plaintiff is a fifty (50) year old African-American woman. Plaintiff was hired by

Direct Energy on October of 2015 as a senior human resource partner and human resource

manager. Plaintiff had a very good record as a human resource partner and human resource

managing employee of Direct energy, including never having received any disciplinary action. It

was not until after Plaintiff complained to Direct Energy about unfair and discriminatory practices

that she began to receive disciplinary actions and unfavorable consideration.

       13.     Despite Plaintiff’s good work performance for Direct Energy, Plaintiff was

repeatedly been passed over for promotions, (that she was unquestionably entitled too) such as,

the VP HR Position where Executive Vice President Melinda Reeves made the ultimate decision.

Ms. Reeves, who is Caucasian, tends to favor Caucasians and or non-African-American employees

over African-Americans, especially in terms of hiring and giving promotions. Ms. Reeves

routinely treats Plaintiff worse than other similarly-situated non-African-American colleagues

because of her race and her age.

       14.     On August of 2017, Plaintiff applied for a VP HR position after having several

years of strong performance at the company and being more than qualified for the position.

       15.     Plaintiff was never interviewed for the role, despite being more than qualified.

Instead, Plaintiff was notified by email from Senior HR Specialist Dan Kochman on August 13,

2017 that Plaintiff was no longer being considered for the position. At the time, Plaintiff was not

concerned as other in-house HR Professionals by the name of Kristen and Martine had applied and

Plaintiff considered that Ms. Reeves may be making her decision based on seniority and Plaintiff

would be considered for one of the other HR Professionals’ positions when either received a

promotion.




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                          PAGE 4 OF 12
         Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 5 of 12




          16.   On August 15, 2017, Plaintiff became concerned regarding the reasoning on why

she was not chosen for the position when Plaintiff had a meeting with Ms. Reeves. In the meeting,

Ms. Reeves told Plaintiff that she decided on the VP HR role based upon wanting to select someone

who could be her successor and that she did not know Plaintiff well enough and needed, “someone

she could trust.” From the tone and the context of the conversation, Plaintiff knew that Ms. Reeves

wanted someone she was comfortable with who was more like her and that Plaintiff’s race was an

issue.

          17.   The position was given to Jeff Fralix who is Caucasian. Mr. Fralix is less

experienced and less qualified than Plaintiff.

          18.   A few weeks after the meeting, Plaintiff filed a protected complaint regarding her

non-selection for VP. The result of the complaint, after alleged investigation, was that it was found

to be without merit. Rather than ending the issue there and putting in place mechanisms to ensure

a lack of retaliation and to mend any potential “misunderstandings,” Direct Energy decided it

would be easier to offer Plaintiff an exit from the company through severance so that Ms. Reeves

would not have to deal with Plaintiff further, stating the environment may be “awkward” given the

protected complaint.

          19.   Plaintiff did not feel that the offer was fair in its terms and did not see the need to

quit, since Plaintiff had not done anything wrong, so the offer was withdrawn. Plaintiff was

instructed to use her time at Direct Energy to look for other employment.

          20.   Within months after the complaint issued died down, former employees Kristen

and Martine left Direct Energy for better opportunities. As both left, Plaintiff hoped she would be

considered for advancement into either of Kristen or Martine’s Level 5 roles. Instead, Ms. Reeves

and the company made the decision to reorganize Kristen’s position to New Jersey and breaking




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                              PAGE 5 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 6 of 12




up Martine’s position into two lower level jobs. Plaintiff believes that these changes were made in

some capacity to prevent the company from having an open higher-level role that Plaintiff could

apply for. This would be in hopes of discouraging Plaintiff in the job and drive Plaintiff to seek

employment elsewhere.

       21.     In between the reorganization in early 2018 and August 2019, there were other

higher-level roles discussed that would be created, but none of them ever came into fruition. Mr.

Fralix became Plaintiff’s direct supervisor on January 2018 and Ms. Reeves left the company in

late Spring of 2019. During the summer of 2019, there was an ongoing reorganization at Direct

Energy and Plaintiff discovered that she was 1 of the 4 positions in Houston within the department

that would be eliminated. All HR Partner roles were being eliminated across the US.

       22.     On August 2019, a new level 5 role in HR was posted in Houston, along with two

new level 6 HR consultancy Roles. Plaintiff applied for all three positions at the time to stay with

Direct Energy. Two other employees that also had eliminated HR Partner positions, all of whom

were African American Women, applied for the level 6 roles. Plaintiff also applied for the level 5

position, as Plaintiff was more senior and more qualified than anyone else that applied. Further,

everyone in the department was told that persons who were affected by the reorganization would

be given preference in the selection process.

       23.     On September 4, 2019, Angie Moore, who is Caucasian, is selected for the level 5

position by Jeff Fralix and Amanda Harrison, who are also both Caucasians. Ms. Moore did have

some decent experience, but her position was not one being affected by the reorganization, so she

certainly should have been further down on the list than Plaintiff. Plaintiff was informed that the

decision was made because they were more comfortable with Ms. Moore and had more familiarity

with the client, but Plaintiff had always exceeded expectations in her performance and worked




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                           PAGE 6 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 7 of 12




with the client, so that should not have had an impact. Mr. Fralix claimed that Plaintiff was not

given real consideration because Plaintiff had not, “written a plan for the position on paper as

others did.” Plaintiff knew that this was a disingenuous excuse.

       24.     On September 5, 2019, Plaintiff was interviewed by Ms. Moore and informed

Plaintiff that Britany Smith and Chenee Franklin would be getting the level 6 roles. In complete

shock, Plaintiff inquired why the decisions was made. Ms. Moore nervously made statements that

Plaintiff failed to make direct eye contact and then directed Plaintiff to speak with Mr. Fralix is

she had further questions. The decisions made no sense given that the other two women had only

been with Direct Energy for a short period of time.

       25.     Plaintiff realized the decision was made in retaliation for Plaintiff’s continues issues

with not being selected and having made protected complaints in the past, which Mr. Fraliz, Ms.

Harrison and Ms. Moore were all aware of. The reorganization and the layoff were an easy way

for the company to get rid of Plaintiff.

       26.     Plaintiff was offered a severance package, but it in no way reflected fair value for

what Plaintiff had been through.

                                   VI.     CAUSES OF ACTION

                      COUNT 1 - TITLE VII RACE DISCRIMINATION

       30.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

       31. Defendant intentionally engaged in unlawful employment practices against Plaintiff

because of her race (i.e., African-American), including discrimination and retaliation.

       32. Defendant discriminated against Plaintiff in connection with the compensation, terms,

conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in a




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                              PAGE 7 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 8 of 12




manner that would deprive or tend to deprive Plaintiff of any employment opportunity or adversely

affect her status because of Plaintiff’s race (i.e., African-American), in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). As a result of Defendant’s discrimination,

Plaintiff suffered damages (in an amount that is within the jurisdictional limits of this Court).

                        COUNT 2 - TCHRA RACE DISCRIMINATION

        33.     Plaintiff hereby incorporates by reference all the allegations contained in the above-

identified paragraphs as though fully set forth herein.

        34.     Defendant intentionally engaged in unlawful employment practices against

Plaintiff because of her race (i.e., African-American).

        35.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in

a manner that would deprive or tend to deprive Plaintiff of any employment opportunity or

adversely affect Plaintiff’s status because of Plaintiff’s race (i.e., African-American), in violation

of Texas Labor Code § 21.051 et seq.. As a result of Defendant’s discrimination, Plaintiff suffered

damages (in an amount that is within the jurisdictional limits of this Court).

                          COUNT 3 - ADEA AGE DISCRIMINATION

        36.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        37.     Defendant intentionally engaged in unlawful employment practices against

Plaintiff because of her age (i.e., fifty (50) years old).

        38.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or, limited, segregated or classified Plaintiff in a

manner that would deprive or tend to deprive her of any employment opportunity or adversely




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                               PAGE 8 OF 12
      Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 9 of 12




affect her status because of Plaintiff’s age (i.e., fifty (50) years old), in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq..               As a result of Defendant’s

discrimination, Plaintiff suffered damages (in an amount that is within the jurisdictional limits of

this Court).

                         COUNT 4 - TCHRA AGE DISCRIMINATION

        39.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        40.     Defendant intentionally engaged in unlawful employment practices against

Plaintiff because of her age (i.e., fifty (50) years old).

        41.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment; or, limited, segregated, or classified Plaintiff in

a manner that would deprive or tend to deprive Plaintiff of any employment opportunity or

adversely affect Plaintiff’s status because of Plaintiff’s age (i.e., fifty (50) years old), in violation

of the Texas Labor Code § 21.051 et seq.. As a result of Defendant’s discrimination, Plaintiff

suffered damages (in an amount that is within the jurisdictional limits of this Court).

                             COUNT 5 - TITLE VII RETALIATION

        42.     Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

        43.     Defendant intentionally retaliated against Plaintiff because of the complaints of

race discrimination that Plaintiff made to Defendant, which was in violation of Title VII. As a

result of Defendant’s retaliation, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                                PAGE 9 OF 12
     Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 10 of 12




                              COUNT 6 - TCHRA RETALIATION

          44.   Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

          45.   Defendant intentionally retaliated against Plaintiff because of the complaints of

race (i.e., African-American) and age (i.e., fifty (50) years old) discrimination that Plaintiff made

to Defendant, which was in violation of the Texas Labor Code § 21.055. As a result of Defendant’s

retaliation, Plaintiff suffered damages (in an amount that is within the jurisdictional limits of this

Court).

                      COUNT 7 – SECTION 1981 RACIAL DISCRIMINATION

          46.   Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.

          47.   Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action against Defendant

for racial discrimination.

          48.   Plaintiff was subjected to racially derogatory treatment and treated differently than

other non-African-American employees in terms of corporate policy application and discipline.

Individuals that engaged in similar or identical behaviors as Plaintiff were not disciplined and were

outside of Plaintiff’s protected class. The effect of these practices has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee. As a

result of Defendant’s discrimination, Plaintiff suffered damages (in an amount that is within the

jurisdictional limits of this Court).

                          COUNT 8 - SECTION 1981 RETALIATION

          49.   Plaintiff hereby incorporates by reference all of the allegations contained in the

above-identified paragraphs as though fully set forth herein.




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                            PAGE 10 OF 12
     Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 11 of 12




        50.     Pursuant to 42 U.S.C. § 1981, Plaintiff pleads a cause of action against Defendant

for retaliation. Defendant intentionally retaliated against Plaintiff because Plaintiff complained to

Defendant about the race discrimination that Plaintiff experienced while being employed by

Defendant.

        51.     After Plaintiff’s protected complaints of the racially discriminatory actions by

Defendant, Plaintiff was subjected to increased retaliation, which was in violation of 42 U.S.C. §

1981. As a result of Defendant’s retaliation, Plaintiff suffered damages (in an amount that is within

the jurisdictional limits of this Court).

                                        VII.   JURY DEMAND

        52.     Plaintiff demands a jury on all issues to be tried in this matter. As such, Plaintiff

submits a jury demand and herein submits the jury fee.

                                            VIII. PRAYER

        53.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear, and answer herein, and that on final trial, Plaintiff has a judgment against

Defendant for the following:

                a.      All damages that Plaintiff may be entitled to pursuant to this Original

                        Complaint, or any amendments thereto, including (but not limited to) back

                        pay, future wages, reinstatement, upgrading, and compensation for benefits

                        not received;

                b.      Compensatory damages, including (but not limited to) emotional distress;

                c.      Past, present, and future physical pain and mental suffering;

                d.      Punitive damages;

                e.      Liquidated damages;




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                           PAGE 11 OF 12
     Case 4:21-cv-00804 Document 1 Filed on 03/11/21 in TXSD Page 12 of 12




              f.      Reasonable attorneys’ fees, as allowed by law (with conditional awards in

                      the event of appeal);

              g.      Pre-judgment interest (at the highest rate permitted by law);

              h.      Post-judgment interest from the judgment until paid (at the highest rate

                      permitted by law);

              i.      Costs of Court; and

              j.      Such other and further relief, at law or in equity, to which Plaintiff may be

                      entitled, whether by this Original Complaint or by any proper amendments

                      thereto.

                                              Respectfully Submitted,




                                              /s/ Alfonso Kennard
                                              Alfonso Kennard Jr.
                                              Texas Bar No.: 24036888
                                              Southern District No.: 713316
                                              alfonso.kennard@kennardlaw.com
                                              Eddie Hodges Jr,
                                              Texas Bar No.: 24116523
                                              Southern District No.: 3479748
                                              eddie.hodges@kennardlaw.com
                                              2603 Augusta Drive, Suite 1450
                                              Houston Texas 77057
                                              (713) 742 -0900 (main)
                                              (713) 742 -0951 (facsimile)
                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF SHEALONDRA BIBLE’S ORIGINAL COMPLAINT                                         PAGE 12 OF 12
